RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-4587-16T4

STATE OF NEW JERSEY IN
THE INTEREST OF Z.M., a Juvenile.
___________________________________

           Submitted March 8, 2018 – Decided July 12, 2018

           Before Judges Haas and Gooden Brown.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Family Part, Sussex County,
           Docket No. FJ-19-0136-17.

           Joseph E. Krakora, Public Defender, attorney
           for appellant Z.M. (Brian P. Keenan, Assistant
           Deputy Public Defender, on the briefs).

           Francis A. Koch, Sussex County Prosecutor,
           attorney for respondent State of New Jersey
           (Shaina Brenner, Assistant Prosecutor, of
           counsel and on the Brief).

PER CURIAM

     After his motion to suppress evidence seized without a warrant

was denied, juvenile Z.M., born in June 2000, pled guilty to

committing    acts of delinquency which, if committed by an adult,

would constitute second-degree unlawful possession of a handgun,

N.J.S.A. 2C:39-5(b); third-degree unlawful possession of cocaine,

N.J.S.A.     2C:35-10(a)(1);     third-degree      possession     of    certain
controlled dangerous substances (CDS) without a prescription,

N.J.S.A. 2C:35-10.5(a)(3); possession of under fifty grams of

marijuana, a disorderly persons offense, N.J.S.A. 2C:35-10(a)(4);

and   possession   of   drug   paraphernalia,   a   disorderly   persons

offense, N.J.S.A. 2C:36-2.       By way of disposition, on June 9,

2017, in accordance with the plea agreement, the Family Part judge

placed Z.M. on probation for a period of three years, subject to

standard and special conditions of probation.

      On appeal, Z.M. raises the following contentions for our

consideration:

           POINT I

           THE MOTION JUDGE ERRED IN DENYING THE
           JUVENILE'S MOTION TO SUPPRESS BECAUSE NEITHER
           THE    COMMUNITY[-]CARETAKING,     NOR    THE
           EMERGENCY[-]AID   DOCTRINE   APPLY   TO   THE
           WARRANTLESS SEARCH OF HIS ROOM.

                 A. BECAUSE THE JUVENILE WAS IN NO
                 DANGER AFTER MIDNIGHT WHEN HE WAS AT
                 HOME SLEEPING IN HIS BEDROOM, AND
                 THE INFORMATION CONNECTING HIM TO A
                 GUN WAS TENUOUS AT BEST, THE POLICE
                 HAD NO OBJECTIVELY REASONABLE BASIS
                 TO CONCLUDE THAT AN EMERGENCY WAS
                 ONGOING; CONSEQUENTLY, NEITHER THE
                 EMERGENCY[-]AID,       NOT       THE
                 COMMUNITY[-]CARETAKING     DOCTRINES
                 APPLY TO THE WARRANTLESS SEARCH OF
                 HIS ROOM.

                 B. THE EVIDENCE DISCOVERED IN THE
                 JUVENILE'S ROOM AFTER HE WAS REMOVED
                 MUST BE SUPPRESSED BECAUSE THE
                 POLICE    HAD     NO     OBJECTIVELY

                                    2                            A-4587-16T4
                    REASONABLE BASIS TO REMAIN IN HIS
                    ROOM AFTER IT WAS CLEAR THAT THERE
                    WAS NO EMERGENCY OCCURRING THERE.

After reviewing the record in light of the contentions advanced

on appeal, we affirm.

       We glean the following facts from the evidence presented by

the State at the suppression hearing conducted on May 10 and 15,

2017, during which the State elicited testimony from Patrolman

Sean Perry and Sergeant David Dehardt of the Vernon Township Police

Department    and    New   Jersey   State      Troopers    Jason    Smith,    Sean

Sullivan, and Shamik Songui.        The juvenile's father also testified

for the State.

       At approximately 11:00 p.m. on January 2, 2017, Z.M.'s father

went to Vernon Township police headquarters, expressing concerns

about his son's wellbeing.          Z.M. had lived with his father in

Vernon Township until about July 2016 when he moved in with his

mother after his parents divorced. Vernon Township police officers

were    familiar    with   Z.M.   based   on    prior     reports   of   truancy,

threatening behavior, anger issues and mental health concerns.

       Z.M.'s father showed Patrolman Perry and Sergeant Dehardt a

photograph on his phone, depicting visible injuries on his son's

face.    He explained that he had received the photograph from his

son at approximately 1:25 a.m. earlier that day during a Facebook

messaging exchange, in which Z.M. indicated that the person who

                                      3                                   A-4587-16T4
assaulted him would "learn his lesson."          Z.M.'s father explained

further that at approximately 10:30 p.m. that night, he received

a photograph from one of his daughters depicting a handgun, a

loaded magazine and a large sum of cash with a caption stating

"[s]hotty for the body." Z.M. had reportedly posted the photograph

on Snapchat and a former neighbor had forwarded the photo to his

daughter, who in turn forwarded it to him. Z.M.'s father forwarded

both photographs to Patrolman Perry and told the officers he had

attempted   to   contact   his   ex-wife   and   his   son   several     times

throughout the day without success.        Although his other daughter

who resided with Z.M. had just texted that Z.M. was home asleep,

he was still concerned and agreed that the police should check on

his son.

     At 11:33 p.m., Sergeant Dehardt contacted the State Police

Barracks in the town where Z.M.'s mother resided and spoke to

Trooper Smith, relaying the information provided by Z.M.'s father

as well as the department's prior experience with Z.M.            Although

Sergeant Dehardt was unsure whether Z.M. had the gun depicted in

the Snapchat posting in his possession, he requested a welfare

check on the juvenile to allay his father's concerns.1 Accompanied

by four other troopers who were all briefed on the details, Trooper


1
   The recorded telephone conversation between Dehardt and Smith
was played during the hearing.

                                    4                                  A-4587-16T4
Smith responded to the juvenile's mother's home, arriving at about

midnight.    When Z.M.'s mother opened the door, Trooper Smith

explained that they were there to conduct a welfare check based

on the concerns Z.M.'s father expressed to Vernon Township police

officers.2      Z.M.'s   mother,   who   by   all   accounts   was     fully

cooperative, invited them into her home and escorted four of the

troopers upstairs to Z.M.'s bedroom, while one trooper remained

outside to secure the exterior of the home.

     Initially, Z.M.'s mother knocked repeatedly on Z.M.'s locked

bedroom door.    When there was no answer, she retrieved a tool from

the kitchen and unlocked the door.       As the door opened, all four

troopers detected the odor of burnt marijuana and, once inside the

bedroom, two of the troopers detected the odor of raw marijuana.

When Trooper Smith turned on the bedroom lights, the troopers

observed a bong on the floor in the center of the room and Z.M.

sleeping on the bed.     Troopers Smith and Sullivan noted that Z.M.

"had a black eye" and Trooper Songui recalled that Z.M. "was beat

up pretty bad[ly]."      After some difficulty waking Z.M., Trooper

Smith finally awakened him and escorted him to an adjacent living



2
  A welfare or well-being check was described as "a call into the
station" by "either [a] concerned relative or friend or neighbor,"
requesting police to check on the well-being of an individual
based on a concern that the person may be "sick, not feeling well,
depressed, [or] threaten[ed] their own life."

                                    5                                A-4587-16T4
room about twenty feet away.              While Troopers Smith and Nugnes

remained with Z.M., Troopers Songui and Sullivan secured the

bedroom.      The troopers testified that given the possible presence

of a handgun, they were all concerned about officer safety as well

as   the    safety   of   the   other   occupants   in   the   house   and   the

possibility of Z.M. retrieving the weapon.

      Upon entering the bedroom, which was described as about ten

feet by ten feet, Trooper Songui "traced" the "strong odor of

marijuana" to a dresser where the dresser drawer "was cracked

open" over two inches.          Using his flashlight, he "kind of peaked

in" the dresser drawer and observed "a huge bag of weed" inside.

Although Trooper Songui testified that he pointed out his discovery

to Trooper Sullivan before exiting the room, Trooper Sullivan had

no recollection of that.

      Trooper Sullivan testified that from where he was standing

in the center of the room, about two to three feet away, he

observed one of the dresser drawers that was about "waist height"

"an inch to two inches" ajar.           Inside the drawer, he observed "the

muzzle of a handgun . . . stamped Smith & Wesson" laying upside

down.      Referring to the gun, he immediately announced he "got it."

Trooper Smith confirmed he heard Trooper Sullivan yell out that

he "found it," and both troopers testified that the discovery was

made within thirty seconds to a minute of Trooper Sullivan entering

                                         6                             A-4587-16T4
the bedroom.       When Trooper Sullivan opened the drawer to retrieve

the handgun, he observed cash, drug paraphernalia and other drugs

in the drawer, which later tested positive for marijuana, cocaine,

and Alprazolam.       Thereafter, Z.M. was handcuffed and detained.

       At the hearing, Trooper Sullivan testified that the handgun

depicted in the Snapchat photo matched the handgun he recovered

in Z.M.'s dresser drawer.            He also testified that none of the

troopers     had   their    guns   drawn   during    the    entire    encounter.

Further, the troopers testified that at no point did they yell or

scream at anyone in the residence or enter any other part of the

residence.

       Following the hearing, in an oral decision, Judge Michael C.

Gaus denied the motion, finding that the search and seizure of the

gun,   the   drugs    and   the    paraphernalia     were    valid    under   the

emergency-aid, community-caretaking and plain-view exceptions to

the warrant requirement, and that Z.M.'s mother provided consent

for the troopers to enter the residence and Z.M.'s bedroom.

Initially,    noting    that   the   troopers'      testimony   was   generally

consistent and "[m]any of the facts [were] not in dispute," the

judge acknowledged the discrepancy between Trooper Sullivan's and

Songui's testimony, regarding Songui pointing out to Sullivan his

observation of "a huge bag of weed" in the dresser drawer.

       The judge noted

                                       7                                 A-4587-16T4
              [w]hile    that   testimony    is    certainly
              inconsistent, it does not mean that the
              troopers don't have any credibility and that
              they're making up the story in order to cover
              up . . . an illegal search of the room. As a
              matter of fact, if they were trying to cover
              up an illegal search of the room, Trooper
              Songui, one would think would have done a much
              better job of coming up with some kind of a
              story for his actions.

                   . . . .

                   So the [c]ourt finds that it is certainly
              possible for Trooper Sullivan to have been in
              the room, but to have been looking in another
              part of the room and not have seen Trooper
              Songui make that move. . . . [I]t's also
              possible that Trooper Songui has simply not
              recalled the incidents of that day correctly.

      Next, citing State v. Frankel, 179 N.J. 586 (2004), the judge

found that "the actions of the officers were clearly justified"

under the emergency-aid doctrine as they were

              inside the room . . . for the purpose of
              rendering aid based upon the reports of the
              potential injuries that Z.M. had sustained
              coupled with the mental health issues that had
              been previously described by Sergeant Dehardt
              to Trooper Smith and were then . . . conveyed
              to the other troopers along with the threat
              of an assault . . . , particularly considering
              Z.M.'s threat that the person who assaulted
              him would get what he had coming to him.

The   judge    also   found   support       under   the   community-caretaking

doctrine as "a separate basis [for the troopers] to gain access

to determine that Z.M., in fact, was not in need of further

assistance."

                                        8                              A-4587-16T4
     The   judge    rejected    the    juvenile's        reliance    on   State     v.

Edmonds, 211 N.J. 117 (2012).          In Edmonds, the Court invalidated

a warrantless search under either the emergency-aid or community-

caretaking exception where the police responded to an "unverified

9-1-1 call" reporting an alleged domestic dispute at a residence,

possibly involving a handgun.         Id. at 121.        Despite the resident's

assurance "that there was no problem in her home[,]" the police

entered the residence without her consent and found her eleven-

year-old son inside "unharmed, without any visible injuries or

signs of distress and no indication of a domestic disturbance

inside the apartment."       Ibid.    Nonetheless, the police removed the

defendant, who was watching television, from an adjoining room and

frisked him, and then proceeded to search the area where the

defendant had been seated, finding a handgun underneath a pillow.

Ibid.

     Judge Gaus found that "there [were] many, many distinguishing

facts between [Edmonds] and . . . this case."                    First, the judge

noted that "the original concern was raised by Z.M.'s father,"

rather   than   "an   unidentified         caller."       Next,     Z.M.'s    mother

"[c]ooperated      fully,"     "invited         the    [troopers]    inside"      the

residence,   and    "consented"       to       them   entering   Z.M.'s   bedroom.

Further, the troopers found Z.M. "injured" and in the condition

that "had been described to them," in contrast to Edmonds where

                                           9                                 A-4587-16T4
there was no identifiable victim.     Additionally, when the troopers

entered Z.M.'s bedroom, "they immediately noticed the bong in the

center of the room and . . . the strong odor of both burnt and raw

marijuana," in contrast to Edmonds where "[t]here was no evidence"

of "any other crime."       Finally, according to Judge Gaus, in

Edmonds, the suspect "had already been detained and frisked before

the police undertook a search of the room where he was originally

located" and the weapon was ultimately found "in a pillow," rather

than in plain view as was the case here.

     Turning to the discovery of the gun in the dresser drawer,

relying on State v. Gonzales, 227 N.J. 77 (2016), and State v.

Padilla, 321 N.J. Super. 96 (App. Div. 1999), Judge Gaus determined

that the search was justified under the plain-view doctrine.           The

judge found that the troopers' "primary motivation . . . was

determining whether or not Z.M. was safe and whether or not he

required   any   aid."   Further,   as   in   Padilla,   the   judge   was

"satisfied that once inside the room, they did not conduct a

search."   Rather, "they made a visual observation throughout the

room in light of the information" conveyed to the troopers going

to the scene.    The judge found that the troopers "acted reasonably

in making visual observations to assure themselves that no weapons

were present," and to ensure "that Z.M. could not try to make an

unanticipated movement . . . in order to try to get to a weapon."

                                 10                               A-4587-16T4
     The judge concluded that the troopers

           were lawfully in the [viewing] area in order
           to render aid and to fulfill their community[-
           ]caretaking role.

                They were not aware of the specific
           location of any gun. And they clearly did not
           enter the premises in order to rely upon plain
           view as . . . a pretext. They could have no
           way of anticipating that the gun would be out
           in plain view. . . .

                . . . And, obviously a Smith & Wesson
           handgun being in the partially ajarred drawer
           [of a] [sixteen]-year old was certainly
           associated with criminal activity. That gave
           Trooper Sullivan the authority to open the
           drawer and that led to the discovery of the
           other items that were found therein.

The judge entered a memorializing order and this appeal followed.

     On appeal, the juvenile argues that "[t]he motion judge erred

in determining that the evidence seized . . . was admissible

pursuant   to   the   emergency[-]aid   and   community[-]caretaking

exceptions to the warrant requirement" because "[t]here were no

exigent circumstances."   The juvenile argues further that "[e]ven

if the troopers' presence within [Z.M.'s] room was initially

appropriate, they exceeded the scope of the exceptions when they

remained in the room for an additional ninety seconds looking

around until they found the gun."    We disagree.

     When reviewing a motion to suppress, we "must uphold the

factual findings underlying the trial court's decision so long as


                                11                           A-4587-16T4
those findings are supported by sufficient credible evidence on

the record."    State v. Rockford, 213 N.J. 424, 440 (2013) (quoting

State v. Robinson, 200 N.J. 1, 15 (2009)). "Those findings warrant

particular deference when they are 'substantially influenced by

[the trial judge's] opportunity to hear and see the witnesses and

to have the "feel" of the case, which a reviewing court cannot

enjoy.'"   Ibid. (alteration in original) (quoting Robinson, 200
N.J. at 15).      However, "[t]o the extent that the trial court's

determination rests upon a legal conclusion, we conduct a de novo,

plenary review."        Ibid.

     "Both the United States Constitution and the New Jersey

Constitution guarantee an individual's right to be secure against

unreasonable searches or seizures."            State v. Minitee, 210 N.J.
307, 318 (2012).          Searches and seizures conducted without a

warrant, "particularly in a home, are presumptively unreasonable."

Edmonds, 211 N.J. at 129 (quoting State v. Bolte, 115 N.J. 579,

585 (1989)).      As such, the State has the burden of proving by a

preponderance of the evidence that such searches and seizures are

"justified by one of the '"well-delineated exceptions" to the

warrant requirement.'"          State v. Shaw, 213 N.J. 398, 409 (2012)

(quoting Frankel, 179 N.J. at 598).

     Two   such   exceptions      to   the   warrant   requirement    are    the

emergency-aid     and    community-caretaking      doctrines.        State    v.

                                       12                              A-4587-16T4
Hathaway, 222 N.J. 453, 468-69 (2015); State v. Keaton, 222 N.J.
438,   452   (2015).      Under    the     community-caretaking     doctrine,

"[c]ourts have allowed warrantless searches . . . when police

officers have acted not in their law enforcement or criminal

investigatory    role,    but     rather    in    a   community[-]caretaking

function." State v. Bogan, 200 N.J. 61, 73 (2009). "In performing

these tasks, typically, there is not time to acquire a warrant

when emergent circumstances arise and an immediate search is

required to preserve life or property."            Edmonds, 211 N.J. at 141.

Our Supreme Court has held, however, that the community-caretaking

doctrine prohibits "the warrantless entry into or search of a home

in   the   absence   of   some    form     of    exigent   circumstances"    or

"objectively reasonable emergency."              State v. Vargas, 213 N.J.
301, 305, 321 (2013).

       The Court also made clear that "[p]olice officers serving in

a community-caretaking role are empowered to make a warrantless

entry into a home under the emergency-aid exception to the warrant

requirement."    Id. at 323.         The emergency-aid doctrine, first

enunciated in Frankel, and later modified in Edmonds, "is derived

from the commonsense understanding that exigent circumstances may

require public safety officials, such as the police, . . . to

enter a dwelling without a warrant for the purpose of protecting



                                     13                               A-4587-16T4
or preserving life, or preventing serious injury."                 Hathaway, 222
N.J. at 469 (emphasis omitted) (quoting Frankel, 179 N.J. at 598).

       Courts apply a "two-prong test" that considers "the totality

of   the     circumstances"    to   determine   whether      the   emergency-aid

doctrine justifies a warrantless search of a home.                   Id. at 470,

472.     To that end, the State must show that "(1) the officer had

an objectively reasonable basis to believe that an emergency

require[d] that he provide immediate assistance to protect or

preserve life, or to prevent serious injury and (2) there was a

reasonable nexus between the emergency and the area or places to

be searched."       Ibid. (alteration in original) (quoting Edmonds,
211 N.J. at 132).          The doctrine does not require "certitude" of

danger      but   only   reasonable    belief   that    immediate     action      is

required.          Ibid.    (quoting     Frankel,      179    N.J.    at     599).

Reasonableness turns on the circumstances at the time and "does

not depend on whether it is later determined that the danger

actually existed."         Ibid.

       If    an   emergency   exists,    "[t]he     emergency-aid      doctrine,

particularly when applied to the entry of a home, must be 'limited

to the reasons and objectives that prompted' the need for immediate

action."      Edmonds, 211 N.J. at 134 (quoting Frankel, 179 N.J. at

599).       "Therefore, police officers looking for an injured person

may not extend their search to small compartments such as 'drawers,

                                        14                                 A-4587-16T4
cupboards, or wastepaper baskets."            Hathaway, 222 N.J. at 470)

(quoting Frankel, 179 N.J. at 599).           "If, however, contraband is

'observed in plain view by a public safety official who is lawfully

on the premises and is not exceeding the scope of the search,'

that evidence will be admissible."            Ibid. (quoting Frankel, 179

N.J. at 599-600).     "When the exigency that justifies immediate

action dissipates, the rationale for searching without a warrant

is no longer present."       Edmonds, 211 N.J. at 134.

     Here,   we   conclude    that   the    troopers   had   an   objectively

reasonable basis to believe that immediate assistance was required

to protect a life or prevent serious injury, and there was a nexus

between the emergency and the area searched.                  Moreover, the

troopers did not impermissibly expand their search to any other

part of the residence.        Although the troopers had removed the

juvenile to an adjoining room when Sullivan observed the gun in

plain view, his actions were reasonable for officer safety and the

safety of the other occupants in the residence, including Z.M.,

who, given his mental health issues and threat to retaliate, may

have harmed himself or another with the gun.             See Gonzales, 227
N.J. at 82 (holding that "[p]rovided . . . a police officer is

lawfully in the viewing area and the nature of the evidence is

immediately apparent . . . , the evidence may be seized" under the

plain-view warrant exception).            We are therefore satisfied that

                                     15                               A-4587-16T4
the motion judge correctly applied the emergency-aid doctrine to

uphold this search and seizure3 and affirm substantially for the

reasons expressed by Judge Gaus in his oral opinion delivered from

the bench on May 15, 2017.

     Affirmed.




3
    In light of our holding, we need not address Judge Gaus'
application of the community-caretaking doctrine.

                               16                          A-4587-16T4